Citation Nr: 1211217	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-36 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability. 

2.  Entitlement to service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

By way of history, a January 1987 rating decision denied service connection and the Veteran appealed to the Board, who denied service connection in a March 1988 rating decision; the Veteran did not appeal and the March 1988 rating decision became final.  The Veteran then filed a petition to reopen and in February 1989 the RO continued the previous denial and a subsequent February 1991 Board decision continued the previous denial; the Veteran did not appeal the February 1991 Board decision and it became final.  In July 1998 the RO denied reopening the Veteran's claim, the Veteran did not appeal the July 1998 denial.  In January 2000 the RO denied reopening the Veteran's claim and the Veteran once again appealed to the Board, who denied service connection in February 2002; this decision was not appealed and the February 2002 Board decision became final.  In April 2008 the RO denied reopening the Veteran's claim, the Veteran filed a Notice of Disagreement (NOD) but in November 2008 withdrew his appeal.  The Veteran then filed a petition to reopen in November 2008; in the September 2009 rating decision on appeal the RO reopened the Veteran's claim and denied service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2011.  Shortly thereafter he submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  In March 1998, February 1991, and February 2002, the Board denied the Veteran's claim of entitlement to service connection for osteochondritis of the left knee; the Veteran did not appeal those decisions and they became final. 

3.  In an April 2008 rating action, the RO denied reopening of the Veteran's claim of service connection for osteochondritis of the left knee; the Veteran then withdrew his appeal and the decision became final.  

4.  The additional evidence received since the February 2002 Board decision and the April 2008 rating decision is neither cumulative nor redundant of evidence previously of record, does relate previously unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.

5.  Extending the benefit of the doubt to the Veteran his osteochondritis of the left knee is secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his osteochondritis of the left knee is the result of aggravation by the service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Petition to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will,  therefore, undertake a de novo review of the new and material evidence issue. 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

Here in a January 1987 rating decision the RO denied service connection on a direct service connection basis because the Veteran's service treatment records were silent for any diagnosis or treatment to the left knee; the Veteran appealed and in March 1988 the Board denied service connection on both a direct and secondary service connection basis.  The Board denied service connection because there was no evidence that the Veteran's left knee disability began in service or for many years thereafter and there was minimal disability to the left knee as a result of his service-connected right knee; the Veteran did not appeal this decision and the March 1998 decision became final.  The Veteran then filed a petition to reopen and in February 1989 the RO continued the previous denial and a subsequent February 1991 Board decision continued the previous denial; the Veteran did not appeal the February 1991 Board decision and it became final.  In July 1998 the RO denied reopening the Veteran's claim, the Veteran did not appeal the July 1998 denial.  In January 2000 the RO denied reopening the Veteran's claim and the Veteran once again appealed to the Board.  In February 2002 the Board determined that the Veteran's service-connected right knee was not involved in an August 1996 post-service accident  that trapped the Veteran's left foot and resulted in a left knee injury; the Veteran did not appeal and the February 2002 Board decision became final.  In April 2008 the RO denied reopening the Veteran's claim, the Veteran filed a Notice of Disagreement (NOD) but in November 2008 withdrew his appeal; the April 2008 RO rating decision became final.

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability, the Board notes that the evidence received since the February 2002 Board decision includes VA treatment records; a July 2009 VA examination; and the Veteran's testimony before the Board.

The Board finds that the July 2009 examination and VA opinions from September 2011 constitute new and material evidence because the July 2009 VA examiner opined that the Veteran's left knee was at least likely as not related to an intervening accident and not his service-connected right knee disability while two VA physicians opined in September 2011 that the Veteran's left knee disability began before his intervening accident and was secondary to his service-connected right knee disability.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim (in this case the newly submitted evidence goes to a nexus opinion that was not previously established), and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge, 155 F.3d at 1356.  Thus, since the newly submitted evidence of record goes to both a nexus opinion, which were reasons for the previous denials, the Board finds new and material evidence has been submitted.

The Board concludes that evidence submitted since the November 2008 RO rating decision is new and material and, thus, the claim for service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability is reopened.

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his osteochondritis of the left knee is either directly related to service or is secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.  However, at his hearing he indicated that his service treatment records were silent for any diagnosis or treatment to his left knee during service and he was not diagnosed for a few years after service.  Therefore, he then asserted that his main contention was that his osteochondritis of the left knee was secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability.   After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt, service connection for osteochondritis of the left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability is warranted.

The Board first notes that the Veteran has been service-connected for his right knee disability since February 1, 1976.  A careful review of the Veteran's post-service treatment records revealed that he was first treated after service in November 1978 for swelling of the left knee, that began several weeks prior and was not related to injury.  A December 1986 VA examiner diagnosed the Veteran with osteochondritis dissecans bilaterally and related it to his military service.  At a May 1988 VA examination it was noted that the Veteran's left knee began to trouble him in 1978 and he had surgery in 1979 for osteochondritis dissecans.  It was noted that after the Veteran's surgery on his right knee that over the years his left knee became worse since he had to favor the right knee and this is what led to his surgery. 

The Veteran then had an intervening post-service accident, as discussed in the February 2002 Board decision; on August 31, 1996, he was attempting to mount an all-terrain vehicle (ATV) when he landed on his left knee and twisting it as he landed.  The September 1, 1996, emergency treatment note reflected this and so did an x-ray study report that the Veteran's left knee had "twisted and bent under while on four wheeler yesterday." The Board notes that the February 2002 Board decision determined that the Veteran's service-connected right leg was not involved in the accident and was not the proximate cause of the left knee injury and that the Veteran has not asserted this since then.  

After the ATV accident, the Veteran underwent left knee anterior cruciate ligament (ACL) reconstruction surgery in October 1996; nothing in the surgical reports and a subsequent progress reports could be construed as pinpointing the cause or date of occurrence of the ligament tear. 

In a November 2004 VA treatment note the Veteran's physician stated that over the years the Veteran preferentially shifted weight bearing on the left limb and subsequently started complaining of knee pain; it was also noted that he developed an ACL injury after his right knee buckled and he fell.  In October 2008, Dr. J.V. a VA orthopedic surgeon, stated that pain in the Veteran's right knee is causing the Veteran to favor the right knee significantly; this places undue stress on the contralateral left side. 

The Veteran was afforded a VA examination in July 2009; it was noted that the Veteran's left knee just began hurting in 1972 and he had surgery in 1979, removal of osteochondritis dissecans loose bodies were removed.  He later had a scope in 1989 with a lateral release and an ACL repair after that.  The VA examiner stated that the Veteran had a significant injury in the ATV accident which required ACL repair, which had gone on to be incompetent and the knee was quite degenerative.  He stated that the left knee is more degenerative then the right knee, which was normal on x-ray except for the patellofemoral area.  He opined that it was less likely than not that the left knee was related to the right knee but in fact it was more likely related to the degenerative changes following the ATV accident and underlying problem of osteochondritis dissecans, which is apparently in both knees.  

In September 2011 the Veteran was seen for a VA Orthopedic Surgery Consult.  It was opined by the VA resident that it was his opinion that it was perfectly reasonable that an injury on the right side would put more stress on the left side as the Veteran did have multiple surgeries on the left side even prior to ACL surgery.  Also in September 2011, Dr. J.V., who the record establishes saw the Veteran for over 20 years, opined that the original injury to the right knee could have placed undress stress on the contralateral left knee, even prior to his 1997 ACL surgery. 

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  

In this case, the Board finds that there are opinions for the Veteran's claim (treatment notes in November 2004, October 2008, and September 2011 and a VA examination in May 1988) and an opinion against the Veteran's claim (July 2009 VA examination) however, the Board finds that the July 2009 opinion is not more probative then the positive lay and medical evidence of record.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that while the July 2009 VA opinion states that the Veteran's left knee is related to his September 1996 ATV accident and not to his service-connected disability the Board finds that there is evidence that prior to the Veteran's ATV accident his left knee was aggravated by his right knee because he had to favor it (May 1988 VA examination).  Moreover, both (positive) opinions in September 2011 took into consideration the Veteran's ATV accident and one of the September 2011 opinions was made by a physician (Dr. J.V.) who had been treating the Veteran for a left knee condition prior to the ATV accident.  In addition the Board notes that the Veteran's current left knee diagnosis is the same as the diagnosis before his ATV accident.  The credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Board finds that the evidence of record is in equipoise. 

The Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his left knee disability began prior to his ATV accident and is the result of his right knee disability.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the Veteran filed his earlier claims for service connection on a secondary basis prior to his ATV accident and that throughout the Veteran's claims file he has repeatedly stated that his left knee was due to his service-connected right knee and has never once stated that it began either as a result of his ATV accident or after his ATV accident.  Thus, the Board finds that the Veteran's statements are competent and credible in establishing that his current left knee condition is related to his service-connected right knee disability.  Therefore, the Board finds that the Veteran's left knee disability is secondary to his service-connected residuals of a right knee injury and not his intervening post-service ATV accident. 

Resolving all doubt in favor of the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance and that service connection for left knee is warranted secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability. 









ORDER

Service connection for left knee secondary to service-connected residuals of right knee injury, postoperative osteochondritis dissecans with instability is granted. 




____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


